Citation Nr: 1527490	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.L.




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.  He died in October 2004.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was provided a May 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2004 and he was interred in November 2004.
 
2.  The appellant's application for burial benefits was received by VA in June 2010, more than two years after the Veteran's burial.





CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2014); 38 C.F.R. §§ 3.1700, 3.1701, 3.1702 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  With regard to the current appeal for nonservice-connected burial benefits, the VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Legal Criteria and Analysis

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1700, 3.1704, 3.1705.  Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses. Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713.  If a Veteran's death is not service-connected, a sum may be paid to cover the burial and funeral expenses of the deceased Veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation at the time of death; (2) if the Veteran would have been receiving disability compensation but for the receipt of military retired pay; (3) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1705. 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the Veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1703. 

The evidence shows the Veteran died in October 2004 of a nonservice-connected disability.  The Veteran's remains were buried in November 2004.

The record shows that the appellant filed a claim for burial benefits that was received by the RO in June 2010, more than two years after the Veteran's burial.  The RO denied the claim on the basis that the claim was not filed within two years of the Veteran's burial.  The appellant submitted an untimely notice of disagreement in August 2011.  She subsequently filed a new claim in February 2013 which was denied for the same reason.  

The record reflects that the appellant filed a claim in February 2005 for dependency and indemnity compensation (DIC), and death pension and accrued benefits.  At the May 2015 Board hearing, she asserted that she filed a separate claim for burial benefits, also in early 2005, and that she believes VA lost the claim.  She also stated that she called the VA national call center to request a form for burial benefits, but she was sent the wrong form.  She contends that she never followed up on the burial benefits claim, because she believed that a March 2005 decision from VA, which denied entitlement to DIC, death pension, and accrued benefits, also denied her claim for burial benefits.  

The Board notes that the record does not contain any notices from VA to the appellant acknowledging receipt of a claim for burial benefits for the Veteran during the two year period following his burial in November 2004.  There are also no records during this period of correspondence between VA and the appellant regarding burial benefits.  Although the February 2005 DIC claim lists funeral and burial expenses on page 8, Part VI, that part provides for deductible expenses of the veteran's last illness and burial.  Thus, a claim for burial benefits would not be inferred from the inclusion of burial expenses on the DIC claim.  There is no legal or regulatory provision providing that a claim for accrued, pension or DIC benefits will be recognized as a claim for burial benefits.  Cf. 38 C.F.R. § 3.152.  The earliest notification letter to the appellant acknowledging her application for burial benefits is dated in August 2010, in response to her June 2010 claim for burial benefits.  There is simply no objective contemporaneous evidence of record demonstrating a claim within the two year period beginning in November 2004.

While the Board is sympathetic to the appellant's claim, she has offered no evidence that this claim was ever actually filed with any VA office prior to June 2010.  The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity. See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The appellant has not done so in this case.  During the May 2015 Board hearing the appellant indicated she wished the record to be held open so she could look for proof of mailing.  The undersigned VLJ explained that there was a claim for pension from 2005 in the file and clarified that the appellant was not referring to that claim.  The appellant explained she did not mail the two claims together.  The undersigned indicated any proof of mailing would be very helpful in this matter.  Although the record was held open, the appellant did not submit any additional evidence in support of her argument that the claim was sent prior to 2010.  The Court has held that the presumption of receipt is not invoked lightly and requires proof of mailing, a dated receipt or evidence of mailing apart from self-serving testimony. Rios v. Mansfield, 21 Vet. App. 481, 483 (2007).  In this case, there is no evidence that VA received a claim for burial benefits in 2005 nor is there evidence sufficient to invoke a presumption of receipt.   

The Board finds that because the appellant's application for nonservice-connected burial benefits was not filed within two years after the Veteran's burial, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  The United States Court of Appeals for Veterans Claims has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's burial expenses.  However, the payment of burial benefits is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104.








ORDER

Entitlement to nonservice-connected burial benefits is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


